DETAILED ACTION
This office action is a response to an application filed on 06/22/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No.11096020 (hereinafter, “Gupta”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In response  to claim 1, 
Gupta teaches a method, performed by a receiving Mission Critical Data (MCData) User Equipment (UE) in a wireless communication system, the method comprising: receiving a short data service (SDS) message including a disposition request type Information Element (IE) from a transmitting MCData UE (claim 1, paragraph 1 teaches this limitation);
initiating a timer when the receiving MCData UE identifies that the disposition request type IE is set as Delivery and Read (claim 1, paragraph 2 teaches this limitation); 
determining whether the SDS message is read before expiry of the timer (claim 1, paragraph 2 teaches this limitation);
when the SDS message is read before expiry of the timer (claim 1, paragraph 3, is interpreted as SDS message is read by stopping a timer or before the expiry of the timer), transmitting, to the transmitting MCData UE, a first consolidated disposition notification including a Delivery and Read notification (claim 2, paragraph 1 teaches this limitation); and 
when the SDS message is not read before expiry of the timer, transmitting, to the transmitting MCData UE, a second consolidated disposition notification including a Delivered notification (claim 3, paragraph 1, a delivered notification is read as the second message, and claim 3 teaches this limitation).
In response  to claim 3, 
Gupta teaches further comprising: when the SDS message is read before expiry of the timer, stopping the timer (claim 1, paragraph 3 teaches this limitation).
In response  to claim 4, 
Gupta teaches wherein a time interval associated with the timer for transmitting the consolidated disposition notification is configurable (claim 5, paragraph 1 teaches this limitation).


In response  to claim 5, 
Gupta teaches wherein the SDS message including the disposition request type IE is transmitted via at least one of one-to-one communication and group communication (claim 6, paragraph1 teaches this limit), and 
wherein the first consolidated disposition notification and the second consolidated disposition notification are transmitted via at least one of On-Network MCData communication system and Off-Network MCData communication system (claim 7, paragraph 1 teaches this limitation).
In response  to claim 6, 
Gupta teaches a method, performed by a transmitting Mission Critical Data (MCData) User Equipment (UE) in a wireless communication system, the method comprising: transmitting, to a receiving MCData UE, a short data service, SDS, message including a disposition request type Information Element (IE) which is set as Delivery and Read (claim 1, paragraph 1 teaches this limitation, identifying y a receiving MCData user equipment explicitly transmitting to a receiving MCData UE); 
when the SDS message is read at the receiving MCData UE before expiry of a timer that is initiated by the receiving MCData UE when the receiving MCData UE identifies that the disposition request type IE is set as Delivery and Read, receiving, from the receiving MCData UE, a first consolidated disposition notification message including a Delivery and Read notification (claim 1, paragraph 2 teaches this limitation,); and 
when the SDS message is not read at the receiving MCData UE before expiry of the timer, receiving, from the receiving MCData UE, a second consolidated disposition notification message including a Delivered notification (claim 1, paragraph 3 teaches this limitation,).
In response  to claim 8, 
Gupta teaches, wherein the timer is stopped when the SDS message is read before expiry of the timer (claim 1, paragraph 3 teaches this limitation).
In response  to claim 9, 
Gupta teaches wherein a time interval associated with the timer for transmitting the consolidated disposition notification is configurable (claim 5, paragraph 1 teaches this limitation).
In response  to claim 10, 
Gupta teaches wherein the SDS message including the disposition request type IE is transmitted via at least one of one-to-one communication and group communication (claim 6 paragraph 1 teaches this limitation), and 
wherein the first consolidated disposition notification message and the second consolidated disposition notification message are transmitted via at least one of On-Network MCData communication system and Off-Network MCData communication system (claim 7, paragraph 1 teaches this limitation).


Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11,096,020 (hereinafter, “Gupta”) in view of LEE et al. (hereinafter, “Lee; 20210234647).
In response to claim 16, 
Gupta teaches to a receiving MCData UE, a short data service (SDS) message including a disposition request type Information Element (IE) which is set as Delivery and Read (claim 1, paragraph 1 teaches this limitation), 
when the SDS message is read at the receiving MCData UE before expiry of a timer that is initiated by the receiving MCData UE when the receiving MCData UE identifies that the disposition request type IE is set as Delivery and Read, control the transceiver to receive, from the receiving MCData UE, a first consolidated disposition notification message including a Delivery and Read notification (claim 1, paragraph 2  teaches this limitation), and 
when the SDS message is not read at the receiving MCData UE before expiry of the timer, control the transceiver to receive, from the receiving MCData UE, a second consolidated disposition notification message including a Delivered notification (claim 1, paragraph 3 teaches this limitation).
Gupta does not teach explicitly about a transmitting Mission Critical Data (MCData) User Equipment (UE) in a wireless communication system, comprising: a transceiver; and at least one processor configured to control the transceiver to transmit.
LEE teaches a transmitting Mission Critical Data (MCData) User Equipment (UE) in a wireless communication system, comprising: a transceiver; and at least one processor configured to (paragraph 36 teaches these limitation): 
control the transceiver to transmit (paragraph 36, supporting MIMO input/output explicitly teaches this limitation),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to use a transmitting Mission Critical Data (MCData) User Equipment (UE) in a wireless communication system, comprising: a transceiver; and at least one processor to control the transceiver to transmit as taught by LEE because it would allow receiving data based on channel based transmission scheme.
In response to claim 18, 
Gupta teaches wherein the timer is stopped when the SDS message is read before expiry of the timer (claim 1, paragraph 3 teaches this limitation).
In response to claim 19, 
Gupta teaches wherein a time interval associated with the timer for transmitting the consolidated disposition notification is configurable (claim 5, paragraph 1 teaches this limitation).
In response to claim 20, 
Gupta teaches wherein the SDS message including the disposition request type IE is transmitted via at least one of one-to-one communication and group communication (claim 6, paragraph 1 teaches this limitation), and 
wherein the first consolidated disposition notification message and the second consolidated disposition notification message are transmitted via at least one of On-Network MCData communication system and Off-Network MCData communication system (claim 7, paragraph 1 teaches this limitation).
Allowable Subject Matter
Claims 11-15 are allowed.
Claim 2, 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190289439……………….paragraphs 163-165.
20200314800………………..paragraphs 72-80.
20030233421………………..paragraphs 186-188.
20190334969………………..paragraphs 130-154.
20210234647………………..paragraph 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466